Citation Nr: 0721480	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The appellant served in the Connecticut National Guard (the 
dates of this service have not been verified) and the United 
States Army from March 1978 to June 1979.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) from a December 2002 notice letter of the RO in 
Montgomery, Alabama, which informed the appellant that his 
claim for bilateral hearing loss was denied.

In September 2006, to support his claim, the appellant 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge (AVLJ) of the Board.  

In a February 2002 statement from the appellant, he indicated 
that he wanted to file a claim for service connection due to 
a learning disability.  As this claim is not currently in 
appellate status it is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the limited service medical records (SMRs) shows 
that the appellant was being examined for enlistment in the 
Connecticut Army National Guard (CTARNG) in February 1977.  
There is no evidence in the claims file that a request for 
records from the CTARNG was initiated by the AMC/RO.  The 
AMC/RO must contact the CTARNG in an effort to verify the 
appellant's dates of service as well as obtain all the 
appellant's service medical records for this period of 
service with the National Guard.  See 38 C.F.R. § 3.159(c)(2) 
(2006).

Additionally, it is unclear as to whether the appellant had 
any active duty service with the United States Army.  His 
personnel file indicates that he was ordered to active duty 
on May 15, 1977, however his DD Form 214 reveals a period of 
inactive duty beginning March 13, 1978 and ending June 28, 
1979.  In contrast, a March 1986 reply from the National 
Personnel Records Center (NPRC) to the RO's Request for 
Information appears to verify that the appellant had active 
service from beginning March 13, 1978 to June 28, 1979.  
During the appellant's hearing, he stated that at no period 
of time did he serve on inactive duty or in the Reserves.  

The Board notes that the RO has denied the appellant's claim 
on the basis that he does not have any active service.  Due 
to the conflicting information regarding the nature of the 
veteran's service, the Board finds that the AMC/RO should 
undertake all appropriate action to contact all appropriate 
components of the service department and the NPRC to verify 
any period(s) of active duty service, as well as to obtain 
any outstanding medical records associated with such 
period(s) of service.  See 38 C.F.R. § 3.159(c)(2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran's National Guard 
unit and/or any other appropriate 
authority (to include the Connecticut 
Adjutant General's Office), and request, 
complete verification of the dates of 
the appellant's National Guard service, 
as well as the type of service during 
each period of duty, i.e., whether it 
was active duty, active duty for 
training or inactive duty training.  All 
periods of active duty for training or 
inactive duty training should be 
separately noted.  In the event the 
information is not available for any 
reason, any official so stating should 
provide a written statement to that 
effect.

2.  The AMC/RO should obtain the 
appellant's medical records from the 
Connecticut Army National Guard.  It 
should request all available medical 
records for any period of service in the 
National Guard.  If the records are not 
available or do not exist, a reply to 
that effect is required and should be 
associated with the claims folder.

3.  The AMC/RO should undertake all 
appropriate action to contact the NPRC 
and all appropriate components of the 
service department to verify whether the 
appellant served on any period(s) of 
active duty service, and, if so, to 
obtain and associate with the claims 
file all outstanding medical records 
associated such period(s) of service.  
All responses/records received should be 
associated with the claims file.

4.  Then readjudicate the appellant's 
claim in light of the additional 
evidence obtained.  The RO should 
specifically make a finding as to 
whether or not the veteran had active 
duty, and the basis of this finding 
should be noted.  If the appellant's 
claim is not granted to 
his satisfaction, send him a 
supplemental statement of the case 
(SSOC) and give his time to respond to 
it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

